Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was inherited by Primary Examiner Nicholas Kiswanto.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 and 14 are rejected under 35 USC 102(a)(2) as being anticipated by Lee et al. (US Patent 20170351900A1), hereinafter referred to as Lee.
With respect to claim 1, Lee teaches, “A method of controlling obstacle avoidance for an unmanned aerial vehicle (UAV) comprising: obtaining current attitude information of the UAV, the UAV including a craft bodycraft body and a detection apparatus attached to the craft body; and controlling a detection direction of the detection apparatus to be in a preset direction, according to the current attitude information of the UAV” [see Lee paragraph [0117] teaches an unmanned photographing device is an unmanned aerial vehicle (UAV); paragraph [0135] teaches the movement control module can obtain the UAV position and attitude information using the GPS and sensor modules; paragraphs [0155-0157] teaches an image signal processor that can control object tracking of the camera module and a camera controller that can control the direction of the camera to be up, down left or right or angle it to face in vertical or horizontal directions and the camera module can be a gimbal and a camera; paragraph [0168] teaches  the UAV can autonomously fly according to a program or by machine learning to avoid obstacles; paragraph [0189] teaches the camera controller can control the composition and the angle of the camera based on instructions from a processor; paragraph [0190] teaches the gimbal may take a stable picture at a fixed angle of the camera regardless of the movement of the unmanned photographing device; [0191] teaches the gimbal controller generates compensation data according to the movement of the UAV and it can control part of the pitch and roll of the camera 
Lee further teaches maintaining the detection direction in the preset direction or adjusting the detection direction to be in the preset direction in response to the detection direction deviating from the preset direction irrespective of a position of an obstacle around the UAV [see Lee paragraph [0189-0191], which discloses a gimbal, which, by definition, is a device that enables maintaining the detection direction in the preset direction and/or adjusting the detection direction to be in the preset direction in response to the detection direction deviating from the preset direction irrespective of a position of an obstacle around the UAV.  The latter limitation taught by virtue of the cited paragraphs being silent with respect to an obstacle around the UAV].
With respect to claim 2, Lee teaches, “The method according to claim 1,…” [see the above rejection for claim 1].
“… wherein obtaining the current attitude information of the UAV comprises obtaining at least one of current attitude information of the craft body or current attitude information of the detection apparatus.”  [see Lee paragraph [0135] teaches the movement control module can control the UAV using position and attitude information of the device and control its flight and attitude information and/or obtain its position and attitude information using the GPS and sensor module; paragraph [0191] teaches the gimbal controller generates compensation data according to the movement of the UAV and it can control part of the pitch and roll of the camera module and the gimbal can convert the pitch and roll compensation data into motor driving signals for the UAV that can correct the roll and pitch of the camera module.  The Examiner is interpreting the generation of compensation data that can be used to control the attitude of the information of the camera module to include obtaining its current attitude information and the camera is being equated to the detection apparatus]. 
With respect to claim 3, Lee teaches, “The method according to claim 2,…” [see the above rejection for claim 2].
“… wherein controlling the detection direction of the detection apparatus to be in the preset direction comprises: maintaining the detection direction in the preset direction includes maintaining the detection direction of the detection apparatus to be in a horizontal direction; or adjusting the detection direction to be in the preset direction includes changing the detection direction of the detection apparatus along with an attitude change of the craft body and controlling the detection direction of the detection apparatus to be in the preset direction.”  [see Lee paragraphs [0156-0157] teaches a camera controller that can control the direction of the camera to be up, down left or right or angle it to face in vertical or horizontal directions and the camera module can be a gimbal and a camera; paragraph [0189] teaches the camera controller can control the composition and the angle of the camera based on instructions from a processor; [0191] teaches the gimbal controller generates compensation data according to the movement of the UAV and it can control part of the pitch and roll of the camera module and the gimbal can convert the pitch and roll compensation data into motor driving signals to correct the roll and pitch of the camera module according to the UAV.  Although the reference does not explicitly state the camera can be set in a preset direction, the Examiner is interpreting the gimbal’s ability to take pictures at a fixed angle and the camera controller’s ability to receive instructions from the processor to include setting the detection apparatus in a preset fixed horizontal position according to the change in direction of the craft body].
 With respect to claim 4, Lee teaches, “The method according to claim 2,…” [see the above rejection for claim 1].
“… wherein obtaining the current attitude information of the UAV comprises obtaining one or more of a current pitch angle of the UAV, a current roll angle of the UAV, and a current yaw angle of the UAV.”  [see Lee paragraph [0177] teaches the movement control module of the UAV may control the roll, pitch, yaw and throttle of the UAV according to its 
With respect to claim 5, Lee teaches, “The method according to claim 4,…” [see the above rejection for claim 4]. 
“… wherein: obtaining the current attitude information of the UAV comprises obtaining a current pitch angle of the detection apparatus; and controlling the detection direction of the detection apparatus further comprises controlling the detection direction of the detection apparatus to be in the preset direction, according to the current pitch angle of the detection apparatus.”  [see Lee paragraph [0177] teaches the movement control module of the UAV may control the roll, pitch, yaw and throttle of the UAV according to its acquired position and attitude information; paragraph [0189] teaches the camera controller can control the composition and the angle of the camera based on instructions from a processor; paragraph [0190] teaches the gimbal may take a stable picture at a fixed angle of the camera regardless of the movement of the UAV; paragraph [0191] teaches the gimbal controller generates compensation data according to the movement of the unmanned photographing device and it can control part of the pitch and roll of the camera module and the gimbal can convert the pitch and roll compensation data into motor driving signals to correct the roll and pitch of the camera module according to the movement of the UAV.  The Examiner is interpreting this to mean that the compensation data generated according to the movement of the UAV includes its current pitch angle and the camera’s (detection apparatus) and the camera can be set to a preset direction according to its pitch angle].
With respect to claim 6, Lee teaches, “The method according to claim 4,…” [see the above rejection for claim 4].
“… wherein: obtaining the current attitude information of the UAV comprises obtaining a current pitch angle of the craft body; and controlling the detection direction of the 
  With respect to claim 7, Lee teaches, “The method according to claim 1,…” [see the above rejection for claim 1].
“… wherein controlling the detection direction of the detection apparatus further comprises controlling the detection apparatus to rotate to allow the detection direction of the detection apparatus to be in the horizontal direction.”  [see Lee paragraph [0156] teaches a camera controller that can control the direction of the camera to be up, down left or right or angle it to face in vertical or horizontal directions].
 With respect to claim 8, Lee teaches, “The method according to claim 1,…” [see the above rejection for claim 1].
“… wherein the detection apparatus is attached to the craft body through a rotation apparatus.”  [see Lee paragraph [0188] teaches a camera module includes a camera and a gimbal and the gimbal may have a controller, a sensor, motor drivers and motors; paragraph [0191] teaches the gimbal controller generates compensation data according to the movement of the UAV and it can control part of the pitch and roll of the camera 
 With respect to claim 9, Lee teaches, “The method according to claim 8,…” [see the above rejection for claim 8].
“… wherein controlling the detection direction of the detection apparatus further comprises controlling the rotation apparatus to rotate to allow the detection direction of the detection apparatus to be in a horizontal direction. “ [see Lee paragraph [0156] teaches a camera controller that can control the direction of the camera to be up, down left or right or angle it to face in vertical or horizontal directions; paragraph [0188] teaches a camera module includes a camera and a gimbal and the gimbal may have a controller, a sensor, motor drivers and motors.  The Examiner is interpreting this to the gimbal rotates to compensate for the movement of the UAV and stabilizes the camera.  A gimbal is a ringed pivoting support that allows a device to rotate along an axis freely or keep it in a fixed position].
 With respect to claim 10, Lee teaches, “The method according to claim 9,…” [see the above rejection for claim 9].
“… wherein controlling the rotation apparatus to rotate comprises: controlling the rotation apparatus to rotate with a negative rotation angle, in response to a current pitch angle of the UAV being positive; or controlling the rotation apparatus to rotate with a positive rotation angle, in response to a current pitch angle of the UAV being negative.”  [see Lee paragraph [0188] teaches a camera module includes a camera and a gimbal and the gimbal may have a controller, a sensor, motor drivers and motors; paragraph [0191] teaches the gimbal controller generates compensation data according to the movement of the UAV and it can control part of the pitch and roll of the camera module and the gimbal can convert the pitch and roll compensation data into motor driving signals to correct the roll and pitch of the camera module according to the movement of the UAV 
 With respect to claim 11, Lee teaches, “An unmanned aerial vehicle (UAV) comprising: a craft body; a propulsion system mounted at the craft body and configured to provide a flight power; a detection apparatus mounted at the craft body and configured to detect an obstacle near the UAV; and a flight controller communicatively connected to the propulsion system and the detection apparatus, and configured to: obtain current attitude information of the UAV; and control a detection direction of the detection apparatus to be in a preset direction, according to the current attitude information of the UAV.” [see Lee Fig. 5 and paragraph [0133] teaches a movement module connected to a movement control module, which is connected to a processor and a communication module; paragraph [0135] teaches the movement control module may control the flight and attitude of the UAV and can obtain the UAV position and attitude information using the GPS and sensor modules; paragraph [0136] teaches the unmanned photographing device is a Unmanned Aerial Vehicle (UAV) and the movement control module may control the roll, pitch yaw and throttle of the UAV according to its position and attitude information; paragraph [0149] teaches the communication module may transmit information for checking real time movement information of the UAV; paragraphs [0155-0157] teaches an image signal processor that can control object tracking of the camera module and the camera module can be a gimbal and a camera; paragraph [0168] teaches the UAV can autonomously fly according to a program or by machine learning to avoid obstacles; paragraph [0189] teaches the camera controller can control the composition and the angle of the camera based on instructions from a processor; paragraph [0190] teaches the gimbal may take a stable picture at a fixed angle of the camera regardless of the movement of the unmanned photographing device paragraph 
Lee further teaches maintaining the detection direction in the preset direction or adjusting the detection direction to be in the preset direction in response to the detection direction deviating from the preset direction irrespective of a position of an obstacle around the UAV [see Lee paragraph [0189-0191], which discloses a gimbal, which, by definition, is a device that enables maintaining the detection direction in the preset direction and/or adjusting the detection direction to be in the preset direction in response to the detection direction deviating from the preset direction irrespective of a position of an obstacle around the UAV.  The latter limitation taught by virtue of the cited paragraphs being silent with respect to an obstacle around the UAV].
 With respect to claim 12, Lee teaches, “The UAV according to claim 11,…” [see the above rejection for claim 11].
“… wherein the current attitude information of the UAV comprises at least one or more of current attitude information of the craft body or current attitude information of the detection apparatus.”  [see Lee paragraph [0191] teaches the gimbal controller generates 
  With respect to claim 14, Lee teaches, “The UAV according to claim 12,…” [see the above rejection for claim 12].
“… wherein the current attitude information of the UAV comprises one or more of a current pitch angle of the UAV, a current roll angle of the UAV, and a current yaw angle of the UAV.”  [see Lee paragraph [0177] teaches the movement control module of the UAV may control the roll, pitch, yaw and throttle of the UAV according to its acquired position and attitude information; paragraph [0198] teaches different ways the movement control module can calculate the attitude of the UAV.  The Examiner is equating acquired position and attitude information to current position and attitude information].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 15 and 16-20 are rejected under 35 USC 103 over Lee in view of Pilskalns (US Patent 20180067493A1).
With respect to claim 13, Lee teaches, “The unmanned aerial vehicle according to claim 12,…” [see the above 35 USC 102a2 rejection for claim 12].
“… maintain the detection direction of the detection apparatus to be in a horizontal direction; or change the detection direction of the detection apparatus along with an attitude change of the craft body and control the detection direction of the apparatus to be in the preset direction.” [see Lee paragraphs [0156-0157] teaches a camera controller that can control the direction of the camera to be up, down left or right or angle it to face in vertical or horizontal directions and the camera module can be a gimbal and a camera; paragraph [0189] teaches the camera controller can control the composition and the angle of the camera based on instructions from a processor; paragraph [0190] teaches the gimbal may take a stable picture at a fixed angle of the camera regardless of the movement of the unmanned photographing device; [0191] teaches the gimbal controller generates compensation data according to the movement of the unmanned photographing device and it can control part of the pitch and roll of the camera module.  Although the reference does not explicitly state the camera can be set in a preset direction, the Examiner is interpreting the gimbal’s ability to take pictures at a fixed angle and the camera controller’s ability to receive instructions from the processor to include setting the detection apparatus in a preset fixed horizontal position according to the change in direction of the craft body].
Lee does not teach, “… wherein the flight controller is further configured to: maintain the detection direction of the detection apparatus to be in a horizontal direction; or change the detection direction of the detection apparatus along with an attitude change of the craft body and control the detection direction of the apparatus to be in the preset direction.”  
Pilskalns teaches, “… wherein the flight controller is further configured to: maintain the detection direction of the detection apparatus...” [see Pilskalns Fig. 5 and paragraph [0018] teach the UAV flight controller with an API that electronically communicates with the node controller which communicates with the gimbal which controls the sensor and 
As a result, the UAV, with the detection apparatus preset in a horizontal direction and/or in accordance with the current attitude of the UAV, as taught by Lee, and the detection apparatus controlled by the flight controller, as taught by Pilskalns, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because having the detection apparatus controlled by the flight controller allows the UAV more flexibility in autonomously detecting and avoiding obstacles to enhance airspace safety.  Lee and Pilskalns are analogous art because they are in the same field of endeavor of UAV’s, drones and remotely piloted vehicles.
With respect to claim 15, Lee teaches, “The UAV according to claim 14,…” [see the above 35 USC 102a2 rejection for claim 14].
“…wherein the current attitude information of the UAV is a current pitch angle of the detection apparatus…obtain the current pitch angle of the detection apparatus; and control the detection direction of the detection apparatus to be in the preset direction, according to the current pitch angle of the detection apparatus.” [see Lee paragraph [0177] teaches the movement control module of the UAV may control the roll, pitch, yaw and throttle of the UAV according to its acquired position and attitude information; paragraph [0189] teaches the camera controller can control the composition and the angle of the camera based on instructions from a processor; paragraph [0190] teaches the gimbal may take a stable picture at a fixed angle of the camera regardless of the movement of the UAV; paragraph [0191] teaches the gimbal controller generates compensation data according to the movement of the unmanned photographing device and it can control part of the pitch and roll of the camera module and the gimbal can convert the pitch and roll compensation data into motor driving signals and the motor 
Lee does not teach, “…the flight controller is further configured to: obtain the current pitch angle of the detection apparatus; and control the detection direction of the detection apparatus to be in the preset direction, according to the current pitch angle of the detection apparatus.”
Pilskalns teaches, “…the flight controller is further configured to:… control the detection direction of the detection apparatus…”  [see Pilskalns Fig. 5 and paragraph [0018] teach the UAV flight controller with an API that electronically communicates with the node controller which communicates with the gimbal which controls the sensor and an aim control module connected to the gimbal to further control the positioning of the sensor.  The Examiner is interpreting the electronic communication between the flight controller, the node controller and the gimbal to include the flight controller sending instructions to control the direction of the gimbal and the sensor on the gimbal to be the detection apparatus].
As a result, the UAV having the same pitch angle as the detection apparatus, with the detection apparatus pointing in a preset direction according to its pitch angle, as taught by Lee, and the detection apparatus controlled by the flight controller, as taught by Pilskalns, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because having the detection apparatus controlled by the flight controller gives the UAV more flexibility to autonomously detect obstacles and if the pitch angle of the UAV is the same as that of the detection apparatus 
With respect to claim 16, Lee teaches, “A method of controlling obstacle avoidance for an agricultural unmanned aerial vehicle (UAV) comprising: obtaining a current pitch angle of a craft body of the agricultural UAV, the agricultural UAV including a craft body and a radar attached to the craft body; and controlling a detection direction of the radar of the agricultural UAV to be in a horizontal direction, according to the current pitch angle of the craft body.”  [see Lee Fig. 6 and paragraph [0018] teaches element 690 moving to a landing point using a  camera and sensor; paragraph [0085] teaches an ultrasonic input device that may detect the generated ultrasonic waves through a microphone and identify the corresponding detected data; paragraphs [0155-0157] teaches an image signal processor that can control object tracking of the camera module and a camera controller that can control the direction of the camera to be up, down left or right or angle it to face in vertical or horizontal directions and the camera module can be a gimbal and a camera; paragraph [0168] teaches  the UAV can autonomously fly according to a program or by machine learning to avoid obstacles [0177] teaches the movement control module of the UAV may control the roll, pitch, yaw and throttle of the UAV according to its acquired position and attitude information; paragraph [0189] teaches the camera controller can control the composition and the angle of the camera based on instructions from a processor; paragraph [0191] teaches the gimbal controller generates compensation data according to the movement of the UAV and it can control part of the pitch and roll of the camera module and the gimbal can convert the pitch and roll compensation data into motor driving signals to correct the roll and pitch of the camera module according to the movement of the UAV.  The Examiner is interpreting this to mean that the compensation data generated according to the movement of the UAV includes its current pitch angle and the camera’s and the camera can be set to a preset direction according to the 
Lee further teaches maintaining the detection direction in the preset direction or adjusting the detection direction to be in the preset direction in response to the detection direction deviating from the preset direction irrespective of a position of an obstacle around the UAV [see Lee paragraph [0189-0191], which discloses a gimbal, which, by definition, is a device that enables maintaining the detection direction in the preset direction and/or adjusting the detection direction to be in the preset direction in response to the detection direction deviating from the preset direction irrespective of a position of an obstacle around the UAV.  The latter limitation taught by virtue of the cited paragraphs being silent with respect to an obstacle around the UAV].
Lee does not teach, “A method of controlling obstacle avoidance for an agricultural unmanned aerial vehicle (UAV) comprising: obtaining a current pitch angle of a craft body of the agricultural UAV, the agricultural UAV including a craft body and a radar attached to the craft body; and controlling a detection direction of the radar of the agricultural UAV to be in a horizontal direction, according to the current pitch angle of the craft body.”  
Pilskalns teaches, “…a radar … the radar...”  [see Pilskalns paragraph [0005] teaches the purpose of a gimbal is to hold one or more sensors on a moving UAV and aim the sensor on demand while the sensor collects data about its surroundings.  The Examiner is interpreting this to mean that the gimbal can hold a radar because a radar is a type of sensor].
As a result, the method of controlling obstacle avoidance for an agricultural UAV that controls the detection direction to be horizontal according to the current pitch angle of the craft body, as taught by Lee, and the radar sensor attached to a craft body, as taught by Pilskalns, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because a method that teaches a radar attached to the craft body pointing in a horizontal direction according to the pitch angle of the craft body improves the accuracy and ability of the UAV to autonomously detect and 
 With respect to claim 17, the combination of Lee and Pilskans teaches, “The method according to claim 16,…” [see the above rejection for claim 16].
Lee further teaches, “… wherein controlling the detection direction of the radar comprises controlling the radar to rotate to allow the detection direction of the radar to be in the horizontal direction.”  [see Lee Fig. 6 and paragraph [0018] teaches element 690 moving to a landing point using a  camera and sensor; paragraph [0085] teaches an ultrasonic input device that may detect the generated ultrasonic waves through a microphone and identify the corresponding detected data; paragraphs [0156-0157] teaches a camera controller that can control the direction of the camera to be up, down left or right or angle it to face in vertical or horizontal directions and the camera module can be a gimbal and a camera; paragraph [0189] teaches the camera controller can control the composition and the angle of the camera based on instructions from a processor; paragraph [0190] teaches the gimbal may take a stable picture at a fixed angle of the camera regardless of the movement of the unmanned photographing device; [0191] teaches the gimbal controller generates compensation data according to the movement of the UAV and the gimbal can convert the pitch and roll compensation data into motor driving signals to correct the roll and pitch of the camera module according to the UAV and it can control part of the pitch and roll of the camera module and the camera may balance the rotation of the UAV using the gimbal to stabilize the camera.  A gimbal is a ringed pivoting support that allows a device to rotate along an axis freely or keep it fixed position.  Although the reference does not explicitly state the camera can be set in a preset direction, the Examiner is interpreting the gimbal’s ability to rotate and take pictures at a fixed angle and the camera controller’s ability to receive instructions from the processor to include setting the detection apparatus in a preset fixed horizontal and equating the camera to a sensor].
Lee does not teach, wherein controlling the detection direction of the radar further comprises controlling the radar to rotate to allow the detection direction of the radar to be in the horizontal direction.”  
Piskalns teaches, “…the radar … the radar … the radar ...”  [see Pilskalns paragraph [0005] teaches the purpose of a gimbal is to hold one or more sensors on a moving UAV and aim the sensor on demand while the sensor collects data about its surroundings.  The Examiner is interpreting this to mean that the gimbal can hold a radar because a radar is a type of sensor].
As a result, the method of controlling obstacle avoidance for an agricultural UAV that controls the detection direction to rotate so it can in the horizontal position, as taught by Lee, and the radar sensor used for detected the UAV’s surroundings, as taught by Pilskalns, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because a method that teaches a radar that can be controlled to rotate in the horizontal direction allows the radar to detect obstacles more efficiently because it can position itself however it needs to regardless of the movement of the UAV to autonomously avoid obstacles which improves the utility the UAV and enhances the safety of the airspace.  Lee and Pilskalns are analogous art because they are in the same field of endeavor of UAV’s, drones and remotely piloted vehicles.

With respect to claim 18, Lee teaches, “The method according to claim 16,…” [see the above rejection for claim 16].
“… wherein the … is mounted to the craft body…” [see Lee Fig. 6 and paragraph [0018] teaches element 690 moving to a landing point using a  camera and sensor; paragraph [0085] teaches an ultrasonic input device that may detect the generated ultrasonic waves through a microphone and identify the corresponding detected data; paragraph [0191] teaches the gimbal controller generates compensation data according to the movement of the UAV and it can control part of the pitch and roll of the camera module and the 
Lee does not teach, “… wherein the radar is mounted to the craft body through a steering gear.” 
Pilskalns teaches, “… wherein the radar is mounted to the craft body through a steering gear.”  [see Pilskalns paragraph [0005] teaches the purpose of a gimbal is to hold one or more sensors on a moving UAV and aim the sensor on demand while the sensor collects data about its surroundings; Fig. 5 and paragraph [0018] teach the UAV flight controller with an API that electronically communicates with the node controller; paragraph [0024] teaches the gimbal is a mechanism typically consisting of rings pivoted at right angles for keeping sensors in a moving craft in a fixed position; paragraph [0026] teaches the node controller can control the UAV and the gimbal; paragraph [0028] teaches the term flight controller refers to an electronic control module used to control the flight motor and landing gear in a UAV.  The Examiner is equating the sensor to radar and the node controller to a steering gear because it controls the UAV and is connected to the electronic flight controller]. 
As a result, 
 With respect to claim 19, the combination of Lee and Pilskalns teaches, “The method according to claim 18,…” [see the above rejection for claim 18].
Lee teaches, “… wherein controlling the detection direction of the radar comprises… the detection direction of the radar to be in the horizontal direction.” [see Lee Fig. 6 and paragraph [0018] teaches element 690 moving to a landing point using a camera and sensor; paragraph [0085] teaches an ultrasonic input device that may detect the generated ultrasonic waves through a microphone and identify the corresponding detected data; paragraph [0156] teaches a camera controller that can control the direction of the camera to be up, down left or right or angle it to face in vertical or horizontal directions].
Lee does not teach, “… wherein controlling the detection direction of the radar further comprises controlling the steering gear to rotate to allow the detection direction of the radar to be in the horizontal direction.” 
Pilskalns teaches
As a result, the method of controlling the UAV to avoid obstacles and controlling the detection direction of the radar to be in the horizontal direction, as taught by Lee, where the steering gear rotates to direct the detection of the radar in a certain direction, as taught by Pilskalns, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because rotating the steering gear to control the direction of the radar to be in a horizontal direction allows the radar to be controlled by the steering gear so that the radar is always pointing in the horizontal direction to detect and avoid obstacles in the UAV’s flight path and enhance the safety of the airspace.  Lee and Pilskalns are analogous art because they are in the same field of endeavor of UAV’s, drones and remotely piloted vehicles.
 With respect to claim 20, the combination of Lee and Pilskalns teach, “The method according to claim 19,…” [see the above rejection for claim 19].
Lee does not teach, “… wherein controlling the steering gear to rotate comprises:   controlling the steering gear to rotate with a negative rotation angle, in response to the current pitch angle of the craft body being positive; or controlling the steering gear to rotate with a positive rotation angle, in response to the current pitch angle of the craft body being negative.”
Pilskalns teaches, “… wherein controlling the steering gear to rotate comprises:   controlling the steering gear to rotate with a negative rotation angle, in response to the current pitch angle of the craft body being positive; or controlling the steering gear to rotate with a positive rotation angle, in response to the current pitch angle of the craft body being negative.”  [see Pilskalns paragraph [0024] teaches the gimbal is a mechanism typically consisting of rings pivoted at right angles for keeping sensors in a moving craft in a fixed position; paragraph [0026] teaches the node controller can control the UAV and the gimbal; paragraph [0028] teaches the term flight controller refers to an electronic control module used to control the flight motor and landing gear in a UAV; Fig. 4 and paragraph [0045] teach the UAV’s mechanical system is connected to the electronic flight controller which is connected to the node controller; 

Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive. Applicant argues that Lee does not disclose the claim amendments of 8/12/2021.  However, as shown above, Lee discloses a gimbal, which is a device whose primary purpose is maintain a detection direction in the preset direction and/or adjusting the detection direction to be in the preset direction in response to the detection direction deviating from the preset direction irrespective of a position of an obstacle around the UAV.  The limitation “irrespective of a position of an obstacle around the UAV” is interpreted to be mere intended use, however, in the case that said interpretation is not persuasive, Lee nevertheless discloses the limitation since it is silent, i.e. irrespective, of an obstacle in the cited paragraphs of [0189-0191].  Applicant’s arguments regarding the claim rejections under 35 USC 103 are unpersuasive as well since it has been shown that Lee teaches the amended claim limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Kiswanto/Primary Examiner, Art Unit 3664